Citation Nr: 0115875	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to a compensable initial disability rating 
for service-connected scars, removal of synovial cyst, left 
lower extremity and face.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1955 through 
December 1959.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a January 
1999 rating decision of the RO in St. Petersburg, Florida, 
which, inter alia, denied the veteran's claim for service 
connection for pneumonia and granted the veteran's claim for 
service connection for a scar on his leg and a scar on his 
face, assigning a non-compensable rating for those 
conditions.  The veteran expressed disagreement with the 
rating decision insofar as it pertained to those issues in 
February 1999.  A SOC was issued in August 2000 and a 
substantive appeal was received in October 2000.

A review of the record reflects that in addition to the 
issues set forth on the first page of this decision, the 
veteran appears to have raised, in a statement made on his 
October 2000 substantive appeal, a claim for entitlement to 
service connection for bilateral hearing loss.  The claims 
file does not indicate that this issue has been addressed by 
the RO; as it is not properly before the Board at this time, 
it is hereby referred to the RO for appropriate action.

In addition, the January 1999 rating decision denied, as not 
well-grounded, the veteran's claim for service connection for 
injury to his low back, right shoulder and elbow.  The 
November 1999 rating decision denied, as not well-grounded, 
the veteran's claim for service connection for a bilateral 
foot condition.  The veteran did not appeal these decisions, 
and they are now final.  38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).  However, the 
Board notes that Section 7(b)(1) of the Veterans Claims 
Assistance Act provides that, with regard to claims denied as 
being "not well-grounded" between July 14, 1999 and 
November 9, 2000, the Secretary of Veterans Affairs shall, 
upon the request of the claimant or on the Secretary's own 
motion, order the claim readjudicated as if the denial had 
not been made.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(b)(1), 114 Stat. 2096, 2099-2100 (2000).  
Thus, the issue of entitlement to service connection for a 
bilateral foot condition is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
as it pertains to service connection for pneumonia has been 
obtained.

2.  The medical evidence of record does not reflect that the 
veteran was treated for pneumonia during service, or that he 
currently has any residual disability related to pneumonia.


CONCLUSION OF LAW

Pneumonia was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

The record in this case, however, reflects that with respect 
to this claim, the requirements of this new law have been 
satisfied.  Thus, a decision may be entered with respect to 
that claim.  In this regard, the Board observes that with 
respect to the aforementioned service connection claim, the 
record establishes that the veteran has been informed of that 
evidence which would be necessary to substantiate his claim, 
and the record includes the veteran's service medical records 
and post-service private medical records.  Moreover, there 
has been no assertion by the veteran or his representative 
that additional relevant treatment records are available.  
Under these circumstances, the Board concludes that VA has 
met its duty to assist in developing the facts pertinent to 
this claim pursuant to the provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, and that no further 
development in this regard is required.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998) 

The service medical records reflect that in April 1957 the 
veteran was treated for complaints of a headcold and cough.  
He was given cough syrup, and no further entries were 
recorded.  The report of the veteran's separation physical 
reveals that the chest x-ray taken in connection with his 
discharge from service was negative.

The veteran's medical records from VA Medical Center in 
Orlando, Florida show that he was treated at this facility on 
numerous occasions for various complaints.  However, a 
thorough review of these records reveals that the veteran 
never included pneumonia or any other type of respiratory 
condition in his reported medical history; nor did he ever 
seek treatment for respiratory complaints.  In fact, notes 
from a physical conducted in April 1997 recorded a past 
medical history "negative for respiratory disorders".

In this case, the medical evidence does not support the 
veteran's contention that he was treated for pneumonia in 
service and does not substantiate a current disability 
related to this illness.  Post-service medical records do not 
show treatment of the veteran for any type of respiratory 
condition at any time.

The veteran's lay statements to the effect that he believes 
he had pneumonia during service, with current residual 
disability, are not supported by objective medical evidence 
and are not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Under these circumstances, the preponderance of the evidence 
is against the conclusion that the veteran is entitled to 
service connection for pneumonia.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("[A] veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . ."); Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.' " [quoting Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)]).  The evidence for and against 
the claim is not in relative equipoise; therefore, no 
reasonable doubt issue is raised.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (2000).



ORDER

Entitlement to service connection for pneumonia is denied.


REMAND

The veteran appealed the assignment by the RO of an original 
or initial rating for his service-connected scars, removal of 
synovial cyst, left lower extremity and face.  There is a 
"distinction between an original rating and a claim for an 
increased rating" and this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (emphasis in original).  For instance, where a veteran 
appeals the initial assignment of disability rating, the 
statement of the case should treat the appeal as one 
expressing disagreement with the original rating award and 
not as one for an increased evaluation because "this 
distinction is not without importance in terms of VA 
adjudicative actions".  Fenderson, 12 Vet. App. at 132.

Moreover, the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  For example, the rule 
articulated in Francisco v. Brown -- that, where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern -- does not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, the evidence 
contemporaneous with the claim and the initial rating 
decision granting service connection should be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the appeal of the initial 
rating assigned for a disability, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

The veteran's service medical records show that in April 
1956, he had cysts removed and hydrocortisone was injected to 
the areas.  The report of the veteran's separation physical 
examination reveals the veteran indeed had two scars; a 1" 
oblique scar on the left lower leg and a 3/4" oblique scar, 
mid temple.

The veteran's claim for service connection for the scars was 
granted in the rating decision issued by the RO in January 
1999, and 0 percent disability evaluation was assigned for 
both scars.

A review of the claims folder reveals that the veteran was 
not afforded a VA scar examination in connection with his 
claim for service connection.  Moreover, the file is devoid 
of any description of the current state of the veteran's 
scars.  The Board believes that in order to assign an 
appropriate disability rating to the veteran's scars, he 
should be examined by a VA physician.  Where the record does 
not adequately reveal the current state of the claimant's 
disability, as in the instant case, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Moreover, as discussed above, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

In accordance with the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Additionally, the Board notes that in a rating decision dated 
in August 2000, the RO denied the veteran's claim for service 
connection for basal cell carcinoma of the left lower eyelid.  
In his VA Form 9 received in October 2000, the veteran 
referred to his left eyelid problem, and stated that he must 
endure constant irritation of the eye.  The Board has 
construed this as an expression of disagreement with the 
August 2000 rating decision which denied service connection 
for basal cell carcinoma of the left lower eyelid.  As the 
Form 9 was received with one year of notice of the August 
2000 rating decision, the Board construes the October 2000 
Form 9 as a timely notice of disagreement with respect to the 
basal cell carcinoma of the left lower eyelid decision.

In such cases, there is authority determining that the 
appellate process has commenced and that the appellant is 
entitled to a statement of the case on the issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

In this case, while the Board does not have jurisdiction to 
decide the issue under the aforementioned guidance, the issue 
of entitlement to service connection for basal cell carcinoma 
of the left lower eyelid is to be remanded to the RO for 
additional action.



In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should, in accordance with 
applicable procedures, consider whether 
the veteran merits service connection for 
basal cell carcinoma of the left lower 
eyelid.  If the benefit is not granted, 
the RO should issue a statement of the 
case addressing the issue of entitlement 
to service connection for that disability 
and provide the appropriate law and 
regulations.

2.  The RO should, with the promulgation 
of the statement of the case, inform the 
veteran that to complete the appellate 
process with respect to the issue of 
entitlement to service connection for 
basal cell carcinoma of the left lower 
eyelid he should complete a timely VA 
Form 9, Substantive Appeal, and forward 
it to the RO.

3.  The RO should schedule the veteran 
for a VA scars examination to evaluate 
the severity of the scar on the veteran's 
temple and the scar on his left lower 
leg.  All tests and consultations deemed 
necessary by the examiner for diagnostic 
purposes must be conducted.  The examiner 
must describe the scars as slight, 
moderate or severe.  A full description 
of each scar, including location, 
measurements, shape, tenderness, 
adherence, texture, ulceration, elevation 
or depression of skin, extent of tissue 
loss, edema or keloid formation, color as 
compared to normal skin, disfigurement, 
should be provided.  Color photographs of 
the scars should be taken and submitted 
with the report.  Before evaluating the 
veteran, the examiner must review the 
claims file, in particular the veteran's 
service medical records.  A notation to 
the effect that this review of the record 
was accomplished should be included as 
part of any examination report.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

Thereafter, the RO should review the evidence and enter its 
determination as to whether a compensable rating is warranted 
for the veteran's service-connected scars.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 



